Citation Nr: 1119715	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for elevated cholesterol.  

3.  Entitlement to service connection for acid reflux.  

4.  Entitlement to a disability evaluation in excess of 20 percent for mechanical low back pain with a history of left S1 radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1974 to June 1976 and from August 1990 to June 1991, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

The Veteran was afforded a video conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Veteran submitted additional medical evidence in conjunction with his Board video conference hearing.  At that time, he specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to a disability evaluation in excess of 20 percent for mechanical low back pain with left S1 radiculopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as a result of, active military service.  

2.  Elevated cholesterol by itself is a laboratory finding and not a disability for VA rating purposes.  

3.  The Veteran's acid reflux disease did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active duty service, nor may it be presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Service connection is not warranted for a laboratory finding such as elevated cholesterol.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Acid reflux was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that the error did not affect the essential fairness of the adjudication, and that to make such a showing VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in December 2005 and March 2007 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Even though the Veteran was not provided with the Dingess requirements (specifically, how disability ratings and effective dates are assigned) until after the initial adjudication of the claims in the March 2007 letter, the claims were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any event, because the claims are being denied, any question as to the appropriate disability rating or effective date is moot, and there can be no failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and National Guard records.  Also, VA has obtained copies of the Veteran's private treatment records and incorporated them into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded VA examinations for his claims of entitlement to service connection.  However, VA examinations are not necessary in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because there is no evidence to satisfy the second McLendon criteria discussed above.  Specifically, there is no evidence of hypertension or elevated blood pressure or acid reflux during military service.  Also, as will be discussed below, elevated cholesterol in and of itself is not a disability for VA compensation purposes.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  


II.  The Merits of the Claims

A.  Hypertension

The Veteran contends that he is entitled to service connection for hypertension.  However, as outlined below, the preponderance of the evidence of record demonstrates that hypertension did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the Veteran did not suffer from hypertension during his active military service.  According to the Veteran's June 1974 enlistment examination, his systolic blood pressure was 130 and his diastolic blood pressure was 70.  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2010).  Therefore, the evidence demonstrates that the Veteran was not suffering from hypertension upon enlistment into active duty.

Subsequent in-service treatment records continue to demonstrate that the Veteran was not suffering from hypertension.  According to the Veteran's April 1976 separation examination, his systolic blood pressure was 128 and his diastolic blood pressure was 82.  Records from his second period of active duty from August 1990 to June 1991 also demonstrate that the Veteran was not suffering from hypertension.  According to an April 1991 record, the Veteran had a systolic blood pressure of 120 and a diastolic blood pressure of 80.  Another April 1991 record indicates that the Veteran was negative for hypertension.  This record did note a systolic blood pressure of 158 and a diastolic blood pressure of 90.  However, while high, this is still not evidence of hypertension.  Furthermore, a May 1991 in-service examination also revealed a systolic blood pressure of 130 and a diastolic blood pressure of 86, demonstrating that the Veteran was not suffering from hypertension or chronic high blood pressure.  See id.  

Post-service treatment records also demonstrate that the Veteran was not diagnosed with hypertension within one year of his separation from active duty.  According to a September 1995 National Guard examination, the Veteran had a systolic blood pressure of 116 and a diastolic blood pressure of 78.  There was no mention of hypertension in the Veteran's summary of diagnoses, although a diagnosis of diabetes mellitus was indicated.  The Veteran also denied having, or ever having had, suffered from high blood pressure in his report of medical history associated with this examination.  The Veteran was also afforded a VA examination in August 1995 for tightness of the chest.  The Veteran's blood pressure was taken, revealing a systolic blood pressure of 131 and a diastolic blood pressure of 76.  A February 1997 National Guard examination also found a systolic blood pressure of 126 and a diastolic blood pressure of 84.  Again, the Veteran denied ever having suffered from high blood pressure.  A January 1999 VA spine examination also noted a systolic blood pressure of 140 and a diastolic blood pressure of 89.  Therefore, the evidence demonstrates that the Veteran did not suffer from hypertension for many years following his separation from active duty.  

The first evidence of record of hypertension is a private treatment record dated December 2002.  Subsequent private treatment records continue to reflect a diagnosis of hypertension, but none of these records suggest that the Veteran's hypertension was in any way related to military service.  In fact, according to an October 2005 private examination, the Veteran's moderate hypertension had been a problem for "several years" and the Veteran did not know how quickly or in what manner the problem developed.  The examining physician further indicated that the setting in which it first occurred was unknown.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for hypertension.  The Veteran's service treatment records demonstrate that he did not suffer from hypertension during active duty.  Post-service treatment records and National Guard records further demonstrate that this condition did not arise within one year of his separation from active duty, and as such, the presumption of in-service incurrence is not applicable.  See 38 C.F.R. §§ 3.307, 3.309.  In fact, the first evidence of this condition is from December 2002, which is more than 10 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, the record contains no competent and credible evidence linking this disability to military service.  As such, the preponderance of the medical evidence of record demonstrates that the Veteran is not entitled to service connection for hypertension.  

The Board recognizes that the Veteran has testified to suffering from hypertension during active duty.  The Veteran testified in his February 2011 hearing that his hypertension actually began in 1979 or 1980.  He indicated that he began seeing a private physician at this time that put him on hypertension medication.  He indicated that he did not say anything for fear of being discharged from the military.  While the Veteran is certainly competent to offer this testimony, the Board does not find it to be credible.  The Veteran's service treatment records and National Guard records reveal normal blood pressure readings spanning from the 1970s through the 1990s.  The Veteran also repeatedly denied during his active duty and National Guard service ever having suffered from hypertension.  Finally, it was noted during private treatment in October 2005 that this condition had existed for the last several years and that the setting in which this condition first arose was unknown.  

The Board places far greater probative value on the pertinently negative contemporaneous service department records than it does on the more recent statements of the Veteran, made in connection with his claim for monetary benefits from the government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]. Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over three decades past. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.

B.  Elevated Cholesterol

The Veteran also contends that he is entitled to service connection for elevated cholesterol.  However, as outlined below, this is not, in and of itself, a disability for compensation purposes.  As such, the claim must be denied.  

The Board concedes that there is evidence of elevated cholesterol near the time of the Veteran's active military service.  According to a November 1992 record, the Veteran's cholesterol was elevated.  An October 1996 National Guard record also notes that the Veteran had elevated cholesterol that was discovered upon a routine physical.  However, despite these facts, the Veteran is not entitled to service connection for elevated cholesterol because there is no evidence that he suffers from any actual disability associated with this laboratory finding.  An abnormal test result is not, in and of itself, a disability.  Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (indicating that abnormal test results, such as elevated cholesterol, are not, in and of themselves, disabilities).  In the present case, the Veteran has not been diagnosed with any disability associated with these abnormal test results.  As such, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for elevated cholesterol must be denied.

C.  Acid Reflux

Finally, the Veteran contends that he is entitled to service connection for acid reflux disease.  However, as outlined below, there is no evidence of this condition manifesting during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records are silent as to a diagnosis of a chronic disorder manifested by acid reflux.  According to a May 1991 separation examination, the Veteran's abdomen and viscera were normal.  There was no mention of a chronic disorder manifested by acid reflux.  As such, there is no in-service evidence of this condition.  

Post-service treatment records also demonstrate that the Veteran was not suffering from a chronic disability manifested by acid reflux upon his separation from active duty.  According to a September 1995 National Guard examination, evaluation of the Veteran's abdomen and viscera was normal.  The Veteran also denied having, or ever having had, frequent indigestion or stomach, liver or intestinal trouble in his report of medical history associated with this examination.  Evaluation of the abdomen and viscera was again deemed to be normal in February 1997 and the Veteran again denied ever suffering from frequent indigestion or stomach, liver or intestinal trouble.  

Subsequent private treatment records demonstrate that the Veteran has a current diagnosis of esophageal reflux disease.  According to a December 2002 record, the Veteran's esophageal reflux was a new problem for this examiner and additional workup was needed.  Subsequent private treatment records continue to note a diagnosis of this condition, but none of these records suggest any possible relationship to military service.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for acid reflux.  There is no evidence of this condition during active military service or within a decade following his separation from active duty.  The Veteran also denied suffering from frequent indigestion or stomach problems on a number of occasions following his separation from active duty.  Finally, while there is a current diagnosis of this condition, the record contains no competent and credible evidence linking this to active military service.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for acid reflux.  

The Board recognizes that the Veteran believes this condition manifested as a result of his active military service.  The Veteran testified in February 2011 that he thinks this condition may have started during his first tour of active duty as a sore throat.  He indicated that this went on for fifteen years.  However, the Veteran noted that his private physician was the first person to actually treat him for this condition sometime around 1997.  While the Board has considered this testimony, it does not demonstrate entitlement to service connection for acid reflux.  Initially, the Board notes that the Veteran is not competent, as a lay person, to determine that his symptomatology of a sore throat some 30 years ago was actually the onset of acid reflux disease.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Furthermore, the Veteran explicitly denied indigestion and stomach problems for a number of years following his separation from active duty, and the record contains no competent evidence suggesting that this condition is related to military service.  As such, the Veteran's testimony does not demonstrate entitlement to service connection for acid reflux.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for acid reflux must be denied.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for elevated cholesterol is denied.  

Entitlement to service connection for acid reflux is denied.  






	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected mechanical low back pain with associated left S1 radiculopathy.  Regrettably, as discussed below, further evidentiary development is necessary before appellate review may proceed on this matter.  

The record demonstrates that the Veteran was last afforded a VA examination of the spine in May 2007.  During his February 2011 hearing, the Veteran provided testimony suggesting that his pain had increased and he was subject to greater limitations as a result of his back disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since the Veteran's last VA examinations were more than 5 years ago, and since there is evidence of a possible worsening in the Veteran's disability, he must be provided with the opportunity to report for a more current VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected low back disability.  The Veteran's claims file and a copy of this remand must be provided to the examiner upon examination.  The examiner should describe in detail all symptomatology associated with the Veteran's low back disability.  


The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

Finally, neurological testing should be performed as well, to determine whether the Veteran suffers from any objective symptomatology of radiculopathy of either lower extremity.  

2.  After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


